Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 12/23/2020, wherein claims 1-3,12,15 and 18-21 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Claim Objections
Claim 3 is objected to because of the following informalities:  “said elastomeric fiber comprises” should be changed to “said elastomeric fibers comprise” to maintain antecedent basis.  Appropriate correction is required.

Drawings
The drawings are objected to because fig. 2 contains new matter. The shape of the pants and width and configuration of the laminate applied to the pants, the shape and configuration of the headwear, and width and configuration of the laminate applied to the headwear, the shape and configuration of the socks, and width and configuration of the laminate applied to the socks, the shape and configuration of the glove, and the width and configuration of the laminate applied to the glove, and the shape and configuration of the top, and the width and configuration of the laminate applied to the top in fig. 2 are not supported by the originally filed specification. If the applicant removes fig. 2 to overcome this drawing objection, the specification should be amended accordingly.
Applicant is also reminded that if a drawing figure is canceled, a replacement sheet of drawings must be submitted without the figure (see 37 CFR 1.121(d) ). If the canceled drawing figure was the only drawing on the sheet, then only a marked-up copy of the drawing sheet including an annotation showing that the drawing has been cancelled is required. The marked-up (annotated) copy must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section of the amendment document which explains the changes to the drawings (see 37 CFR 1.121(d)(1) ) (MPEP 608.02(t)).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,2,12, 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mario (U.S. 20080078012) in view of Martin (U.S. 20010029142).

Regarding claim 1, Mario teaches a garment (10) (figs. 1-4) with an opening or edgeband (20,22), said garment (10) including at least one layer of a garment fabric 
Martin teaches a stretchable fabric composite laminate (abstract)(para. 16); said stretchable fabric composite laminate including two outer layers of composite fabric with a bonded inner layer of elastomeric fibers (abstract)(para. 16), wherein said elastomeric fibers are selected from the group consisting of spandex, elastomeric polyolefin, natural rubber filament, and synthetic rubber filament, and combinations thereof (para. 15); wherein said stretchable fabric composite laminate has a calculated flatness factor 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the stretchable elastic strip of Mario with the stretchable fabric composite of Martin in order to provide good laundry durability, a desirably smooth, tailored appearance, and low tack surfaces (paras. 11 and 20 of Martin). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the stretchable elastic strip of Mario with the stretchable fabric composite of Martin because doing so would be substituting one known elastic insert of a lower body garment for another known elastic insert of a lower body garment thereby yielding predictable results to one of ordinary skill in the art.
The Mario/Martin combined reference doesn’t specifically teach said stretchable fabric composite laminate has a width of 0.20 cm to 30.0 cm.
  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made for said stretchable fabric composite laminate to have a width of 0.20 cm to 30.0 cm because this range of width would be suitable for fitting within the height of a waistband. Furthermore,  it would have been obvious to one of ordinary skill in the art at the time the invention was made for said stretchable fabric composite laminate to have a width of 0.20 cm to 30.0 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of 
Regarding claim 2, the Mario/Martin combined reference further teaches said stretchable fabric composite laminate is attached to said garment fabric by bonding, adhering, sewing, laminating or a combination thereof (para. 38)(fig. 4).
Regarding claim 12, the Mario/Martin combined reference further teaches said stretchable fabric composite laminate is attached to said garment fabric by an adhesive between said garment fabric and said stretchable fabric composite laminate (para. 38, glue).
Regarding claim 18, Martin further teaches said two outer layers of fabric included in said stretchable fabric composite laminate are of substantially equal width (para. 12); and each outer layer of said stretchable fabric composite laminate has an inside surface and an outside surface with respect to the stretchable fabric composite laminate (para. 7); and said inner layer of elastomeric fibers includes at least 8 threadlines/inch (3.15 threadlines/cm); and the elastomeric fibers have a linear density of 400 decitex or greater (para. 8).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I);  Furthermore the applicant has not provided criticality for the claimed range.
Regarding claim 20, Martin further teaches said stretchable fabric composite laminate has a retractive force of 0.22 Ib/inch (38.9 g/cm) (para. 15).
Regarding claim 21, the Martin further teaches said stretchable fabric composite laminate includes an adhesive in an amount of 10% to 35% by weight of the stretchable fabric composite laminate (para. 9).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mario (U.S. 20080078012) in view of Martin (U.S. 20010029142) as evidenced by Umezawa (U.S. Patent No. 6399003).
Regarding claim 3, Martin teaches said elastomeric fiber (para. 15) comprises melt-spun elastomer (spandex is capable of being melt spun, see Umezawa). It is noted .

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mario (U.S. 20080078012) in view of Martin (U.S. 20010029142) and further in view of Swan (U.S. Patent No. 2264224).
	Regarding claim 15, Mario further teaches pieces of fabric can be attached to each other using any suitable method including glue (para. 38) however the Mario/Martin combined reference doesn’t specifically teach said adhesive is selected from the group consisting of a hot melt adhesive, a cyanoacrylate, an epoxy, polyvinyl acetate, a plastisol, a thermoplastic, silicone, a polyurethane aqueous dispersion, and combinations thereof.
	Swan further teaches an inner layer (3) attached to a garment fabric (1) by a hot melt adhesive (2) between said garment fabric (1) and said inner layer (3)(fig. 2) (pg. 2, col. 1, lines 1-35).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the adhesive of the Mario/Martin combined reference a hot melt adhesive in view of Swan in order to provide a flexible, long lasting durable bond that would dry quickly and hold together during washing.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the fig. 2 drawings are clearly taught in applicant’s originally filed specification, and it is clear from the amendments that no new matter is added, the examiner contends that while applicant’s originally filed specification recites that the edgeband may be included with a variety of different garments, and lists several garment types (para. beginning at pg. 2, line 3, para beginning at pg. 2, line 7), applicant’s originally filed specification is silent to the specific configurations of these garments. Applicant’s originally filed specification does not provide the shape of the pants and width and configuration of the laminate applied to the pants, the shape and configuration of the headwear, and width and configuration of the laminate applied to the headwear, the shape and configuration of the socks, and width and configuration of the laminate applied to the socks, the shape and configuration of the glove, and the width and configuration of the laminate applied to the glove, and the shape and configuration of the top, and the width and configuration of the laminate applied to the top as shown in newly submitted fig. 2.
Regarding applicant’s argument that 20,22 of Mario are not an edgeband or opening of a garment, because the entire waistband assembly (16) including the elastic (18) is attached to the garment (10) or garment shell (12), the examiner contends that Mario teaches that the garment (10) includes a garment shell (12) and a waistband assembly (16)(para. 19). The waistband assembly includes 20 and 22 which form an 
Regarding applicant’s argument that Martin’s teachings of providing good laundrability, a desirably smooth, tailored appearance, and low tack surfaces would not motivate a skilled artisan to replace the elastic strip in Mario with the stretchable fabric of Martin because Martin already teaches the waistband assembly is protected from wear and tear during normal washing and  therefore replacing the elastic of Mario with the elastic of Martin is not needed, the examiner contends that replacing the elastic of Mario with the elastic stretchable fabric of Martin would only further enhance the laundrability of the garment as well as providing the other benefits taught by Martin such as a desirably smooth, tailored appearance, and low tack surfaces. Additionally, applicant’s argument further serves the examiner’s secondary rationale that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the stretchable elastic strip of Mario with the stretchable fabric composite of Martin because doing so would be substituting one known elastic insert of a lower body garment for another known elastic insert of a lower body garment thereby yielding predictable results to one of ordinary skill in the art.
Regarding applicant’s argument that the functionality of the laminate of Martin providing stiffness and stretch to a garment fabric at the opening or edge band  is not taught by Martin, the examiner contends that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner relies on a to the garment fabric. Therefore, applicant’s claimed functionality relies on the garment fabric and the elastic together. Nevertheless, the Mario/Martin combined reference provides the claimed functionality as outlined above. Furthermore, the manner of operating the claimed invention does not differentiate apparatus claims from the prior art, “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art 
Regarding applicant’s argument that it is only due to hindsight reasoning that the combination of Mario and Martin can be made, the examiner contends that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Martin provides rationale for the combination because the stretchable fabric composite of Martin provides the benefits of good laundry durability, a desirably smooth, tailored appearance, and low tack surfaces (paras. 11 and 20 of Martin). Therefore, the combination is not based on knowledge only gleaned from applicant’s disclosure. Additionally, one of ordinary skill in the art would recognize that replacing one known elastic insert of a lower body garment with another known elastic insert of a lower body garment would yield predictable results (providing stretch and recovery).
Umezawa and Swan are relied on for rejections of  claims 3 and 15 , and have not been relied on to teach the characteristics the applicant argues. 




Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732       

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732